Martin, P. J.
(dissenting). I dissent. It may well be that the judgment debtor was entitled to use part of the bank deposit for living expenses, and that payment to her counsel of his fee for services rendered in defense of the suit at bar could be justified, but, the payment to him of the fee for services to be rendered in filing the petition in bankruptcy after the judgment herein was a violation of the stay. The rule in bankruptcy permitting payments in advance to an attorney for filing a bankruptcy petition is not applicable here. To the extent of $225, at least, the fine is justified. The order should be modified accordingly, and otherwise affirmed.